[Cite as State v. Joyce, 2021-Ohio-3476.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                   LAKE COUNTY

STATE OF OHIO,                                       CASE NO. 2021-L-006

                 Plaintiff-Appellee,
                                                     Criminal Appeal from the
        -v-                                          Court of Common Pleas

MICHAEL S. JOYCE,
                                                     Trial Court No. 2019 CR 000849
                 Defendant-Appellant.


                                            OPINION

                                     Decided: September 30, 2021
                                     Judgment: Appeal dismissed


Charles E. Coulson, Lake County Prosecutor, and Teri R. Daniel, Assistant Prosecutor,
Lake County Administration Building, 105 Main Street, P.O. Box 490, Painesville, OH
44077 (For Plaintiff-Appellee).

Rick L. Ferrara, 2077 East 4th Street, 2nd Floor, Cleveland, OH 44115 (For Defendant-
Appellant).


THOMAS R. WRIGHT, J.

        {¶1}     Appellant, Michael S. Joyce, appeals the trial court’s May 11, 2020

sentencing entry. As the issues raised in the appeal are not yet ripe for review, we dismiss

the appeal.

        {¶2}     Appellant pled guilty to five offenses: Count One, attempted murder, a first-

degree felony; Count Six, grand theft of a motor vehicle, a fourth-degree felony; Count

Seven, aggravated robbery, a first-degree felony; Counts Eleven and Twelve, tampering

with evidence, third-degree felonies. The trial court sentenced appellant as follows: an
indefinite prison term with a stated minimum term of 11 years and a maximum prison term

of 16.5 years on Count One; 17 months in prison on Count Six; 9 years in prison on Count

Seven; 30 months in prison on Count Eleven; and 30 months in prison on Count Twelve.

Counts One and Seven are to be served consecutive to each other, while all other terms

are to be served concurrently, resulting in a stated aggregate minimum term of 20 years

and an aggregate maximum term of 25.5 years in prison.

       {¶3}   Appellant advances one assignment of error:

              The sentencing under Ohio law violated the separation of
              powers doctrine of the Constitutions of the State of Ohio and
              United States, due process of law, are void for vagueness,
              and conflict internally with other Ohio law.

       {¶4}   Appellant contends the trial court committed plain error because the

Reagan Tokes Act—the indefinite sentencing scheme under which he was sentenced—

is facially unconstitutional.   He requests this court to declare unconstitutional those

sections of the Revised Code, vacate his convictions, and remand for resentencing on a

definite prison term. Appellee, the state of Ohio, responds that appellant’s constitutional

arguments are waived and are not ripe for review. We agree with the latter.

       {¶5}   “The Ohio Supreme Court discussed the concept of ripeness for review in

State ex rel. Elyria Foundry Co. v. Indus. Comm., 82 Ohio St.3d 88, [89,] 1998-Ohio-366,

694 N.E.2d 459:

              Ripeness “is peculiarly a question of timing.” Regional Rail
              Reorganization Act Cases (1974), 419 U.S. 102, 140, 95 S.Ct.
              335, 357, 42 L.Ed.2d 320, 351. The ripeness doctrine is
              motivated in part by the desire “to prevent the courts, through
              avoidance of premature adjudication, from entangling
              themselves in abstract disagreements over administrative
              policies * * *.” Abbott Laboratories v. Gardner (1967), 387 U.S.
              136, 148, 87 S.Ct. 1507, 1515, 18 L.Ed.2d 681, 691. As one
              writer has observed:

                                             2

Case No. 2021-L-006
              “The basic principle of ripeness may be derived from the
              conclusion that ‘judicial machinery should be conserved for
              problems which are real or present and imminent, not
              squandered on problems which are abstract or hypothetical or
              remote.’ * * * [T]he prerequisite of ripeness is a limitation on
              jurisdiction that is nevertheless basically optimistic as regards
              the prospects of a day in court: the time for judicial relief is
              simply not yet arrived, even though the alleged action of the
              defendant foretells legal injury to the plaintiff.” Comment,
              Mootness and Ripeness: The Postman Always Rings Twice
              (1965), 65 Colum. L.Rev. 867, 876.
(Emphasis added.) State v. Downard, 5th Dist. Muskingum No. CT2019-0079, 2020-

Ohio-4227, ¶ 8, appeal allowed, 160 Ohio St.3d 1507, 2020-Ohio-6835, 159 N.E.3d 1152.

Accord State v. Maddox, 6th Dist. Lucas No. CL-19-1253, 2020-Ohio-4702, ¶ 8, motion

to certify allowed, 160 Ohio St.3d 1505, 2020-Ohio-6913, 159 N.E.3d 1150, and State v.

Ramey, 4th Dist. Washington Nos. 20CA1 & 20CA2, 2020-Ohio-6733, ¶ 16.

       {¶6}   “Further, a controversy must be ripe for review in order to be justiciable.”

State v. Tingler, 6th Dist. Erie No. E-16-026, 2016-Ohio-7119, ¶ 7, citing State v. Booker,

10th Dist. Franklin No. 15AP-42, 2015-Ohio-5118, ¶ 21.

              In Fortner v. Thomas (1970), 22 Ohio St.2d 13, 14, 257 N.E.2d
              371, the Supreme Court told us that “* * * it is the duty of every
              judicial tribunal to decide actual controversies between parties
              legitimately affected by specific facts and to render judgments
              which can be carried into effect. It has become settled judicial
              responsibility for courts to refrain from giving opinions on
              abstract propositions and to avoid the imposition by judgment
              of premature declarations or advice upon potential
              controversies.” To address an issue prematurely would have
              the effect of rendering an advisory opinion on potential issues.

State v. Poppe, 3d Dist. Auglaize No. 2-06-23, 2007-Ohio-688, ¶ 15, citing State v.

Bistricky, 66 Ohio App.3d 395, 397, 584 N.E.2d 75 (8th Dist.1990).

       {¶7}   This court has described the relevant portions of the Reagan Tokes Act as

follows:

                                              3

Case No. 2021-L-006
              The Reagan Tokes Act went into effect in Ohio on March 22,
              2019. The Act requires a sentencing court imposing a prison
              term under R.C. 2929.14(A)(1)(a) or (2)(a), on or after the
              effective date, to order a minimum prison term under that
              provision and a maximum prison term as determined by R.C.
              2929.144(B). The Act also sets forth a presumption that an
              offender “shall be released from service of the sentence on
              the expiration of the offender’s minimum prison term or on the
              offender’s presumptive earned early release date, whichever
              is earlier.” R.C. 2967.271(B). The offender’s presumptive
              earned early release date is determined under R.C.
              2967.271(F), which permits the sentencing court to reduce the
              minimum term under certain circumstances. R.C.
              2967.271(A)(2). The Department of Rehabilitation and
              Corrections (“DRC”) may rebut the R.C. 2967.271(B)
              presumption if it determines at a hearing that certain statutorily
              enumerated factors apply. R.C. 2967.271(C). If the DRC
              rebuts the presumption, it may maintain the offender’s
              incarceration after the expiration of the minimum prison term
              or presumptive earned early release date for a reasonable
              period of time, which “shall not exceed the offender’s
              maximum prison term.” R.C. 2967.271(D)(1).

State v. Ferguson, 11th Dist. Lake No. 2020-L-031, 2020-Ohio-5578, ¶ 8, appeal

accepted, 162 Ohio St.3d 1410, 2021-Ohio-961, 165 N.E.3d 333.

       {¶8}   In State v. Lavean, 11th Dist. Lake No. 2020-L-045, 2021-Ohio-1456, ¶ 8,

we noted that “several districts have concluded that constitutional challenges to the

Reagan Tokes Act on appeal from sentencing are not yet ripe for review because it is

uncertain whether the offender’s release date will extend past the minimum term of

imprisonment imposed.” We adhered to our ripeness analysis that we applied with

respect to “Ohio’s former ‘bad time’ laws” and to optional postrelease control. Id. at ¶ 10-

11. We concluded, as have the Fourth, Fifth, and Sixth Districts, that “as with the ‘bad

time’ law, challenges to the Reagan Tokes Act in an appeal from sentencing are

prematurely raised and should instead be raised through a habeas corpus petition if the

offender is held past the minimum term.” Id. at ¶ 11, citing Ramey, 2020-Ohio-6733, at ¶

                                              4

Case No. 2021-L-006
21, Downard, 2020-Ohio-4227, at ¶ 12, and Maddox, 2020-Ohio-4702, at ¶ 12. Accord

State v. Moran, 11th Dist. Lake No. 2020-L-114 et seq., 2021-Ohio-1987, ¶ 11-13 and

State v. Manion, 5th Dist. Tuscarawas No. 2020 AP 03 0009, 2020-Ohio-4230, ¶ 8. But

see State v. Wilburn, 2021-Ohio-578, 168 N.E.3d 873, ¶ 10-18 (8th Dist.) (concluding the

constitutional challenge is ripe for review because “[t]he record is sufficiently developed

to allow us to fairly adjudicate the parties’ arguments”; “operation of the law is inevitable

at the end of [the defendant’s] minimum term of imprisonment”; and the offenders

sentenced under the law will “experience ‘real and immense’ hardship if judicial relief is

denied at this stage in the proceedings”).1

        {¶9}    Following this court’s precedent, we conclude that appellant’s constitutional

challenges to the Reagan Tokes Act are not yet ripe for review. Because appellant fails

to present a justiciable controversy, we lack jurisdiction to address appellant’s sole

assignment of error and dismiss the appeal. See Elyria Foundry Co., 82 Ohio St.3d at 89

(“‘the prerequisite of ripeness is a limitation on jurisdiction’”); see also Manion, Ramey,

Maddox, and Downard (dismissing appeals due to lack of ripeness for review).

        {¶10} Appeal dismissed.



CYNTHIA WESTCOTT RICE, J.,

MATT LYNCH, J.,

concur.




1. The issue of whether constitutional challenges to the Reagan Tokes Act are ripe for review at the time
of sentencing is currently before the Supreme Court of Ohio in the certified conflict case of State v. Maddox,
160 Ohio St.3d 1505, 2020-Ohio-6913, 159 N.E.3d 1150.

                                                      5

Case No. 2021-L-006